      Case 5:18-cv-06164-EJD Document 94 Filed 10/15/20 Page 1 of 5




 1   JOHN A. YANCHUNIS (pro hac vice)           Clayeo C. Arnold, SBN 65070
     jyanchunis@forthepeople.com                carnold@justice4you.com
 2   RYAN J. McGEE (pro hac vice)               Joshua H. Watson, SBN 238058
     rmcgee@forthepeople.com                    jwatson@justice4you.com
 3
     MORGAN & MORGAN                            CLAYEO C. ARNOLD, PC
 4   COMPLEX LITIGATION GROUP                   865 Howe Avenue
     201 N. Franklin Street, 7th Floor          Sacramento, California 95825
 5   Tampa, Florida 33602                       Telephone: (916) 777-7777
     Telephone: (813) 223-5505                  Facsimile: (916) 924-1829
 6   Facsimile: (813) 223-5402
 7
     FRANKLIN D. AZAR (pro hac vice)
 8   azarf@fdazar.com
     MARGEAUX R. AZAR (pro hac vice)
 9   azarm@fdazar.com
     FRANKLIN D. AZAR & ASSOCIATES, P.C.
10   14426 East Evans Avenue
     Aurora, Colorado 80014
11
     Telephone: (303) 757-3300
12   Facsimile: (720) 213-5131

13   Appointed Class Counsel
14

15                             UNITED STATES DISTRICT COURT
16                        NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN JOSE DIVISION
18 IN RE GOOGLE PLUS PROFILE                )   No. 5:18-CV-06164-EJD (VKD)
19 LITIGATION                               )
                                                NOTICE OF FILING OBJECTION
                                            )
                                            )   EMAILED TO CLASS COUNSEL
20
                                            )
21                                          )
                                            )
22                                          )
23                                          )
                                            )
24                                          )

25

26

27

28
                                         1
                   NOTICE OF OBJECTION EMAILED TO CLASS COUNSEL
      Case 5:18-cv-06164-EJD Document 94 Filed 10/15/20 Page 2 of 5




 1         PLEASE TAKE NOTICE: Plaintiffs hereby file the following objection, which was

 2 emailed to class counsel on October 15, 2020, seven days after the deadline of October 8, 2020, to

 3 submit objections. Please see the attached exhibit.

 4                 Exhibit 1:     Objection of Steven F. Helfand, Dated October 15, 2020.

 5 Respectfully submitted,

 6 Dated October 15, 2020                        CLAYEO C. ARNOLD, PC

 7

 8                                       By:     /s/ Joshua H. Watson
                                                 Joshua H. Watson
 9
                                                 MORGAN & MORGAN
10
                                                 COMPLEX LITIGATION GROUP
11                                               John A. Yanchunis
                                                 Ryan J. Mcgee
12
                                                 FRANKLIN D. AZAR & ASSOCIATES, P.C.
13                                               Franklin D. Azar
                                                 Margeaux R. Azar
14

15                                               Appointed Class Counsel

16

17

18

19
20

21

22

23

24

25

26

27

28

                                           2
                     NOTICE OF OBJECTION EMAILED TO CLASS COUNSEL
     Case 5:18-cv-06164-EJD Document 94 Filed 10/15/20 Page 3 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
           Exhibit 1:   Objection of Steven F. Helfand, Dated October 15, 2020.
28

                                      3
                NOTICE OF OBJECTION EMAILED TO CLASS COUNSEL
Case 5:18-cv-06164-EJD Document 94 Filed 10/15/20 Page 4 of 5
Case 5:18-cv-06164-EJD Document 94 Filed 10/15/20 Page 5 of 5
